DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 has been received and considered by the examiner.  See attached form PTO-1449.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Configure to” in claims 1, 3-4, 6-7, 10-11, and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-4, 6-7, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “ SEC instance is configured to..”, etc… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally recites the means, units, modules, controllers, etc. in question with the same level of detail provided in the claims, and provides no addition detail. As discussed above, with respect to each of these limitations, nothing in the specification indicates any particular structure, including hardware or software, whether alone or in combination, used to achieve the recited 
functionalities. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11/290,350. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with very similar language.

App. 17/679392
Pat. 11/290350
1. A system comprising: a distributed saga log; a first service; a second service; 
1. A system comprising: a distributed saga log; a first service; a second service; 
a first saga execution coordinator (SEC) instance collocated to the first service,
a first saga execution coordinator (SEC) instance collocated to the first service;
wherein the first SEC instance is configured to: create a saga definition including a first action and a second action, write the saga definition in the distributed saga log
a second SEC instance collocated to the second service, wherein the first SEC instance is configured to:
 initiate the first action, and process the first action; and a second SEC instance collocated to the second service, wherein the second SEC instance is configured to: initiate the second action, process the second action, and finish the saga definition.
manage a transaction for the first service, access the distributed saga log, perform a task identified in the distributed saga log, and document actions initiated by the first SEC instance in the distributed saga log, wherein the distributed saga log is accessible to the first SEC instance and the second SEC instance, and wherein the distributed saga log is configured to maintain saga processing information associated with the actions initiated by the first SEC instance and the actions initiated by the second SEC instance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koutyrine et al. (US Pub 2018/0307514) (Eff filing date of app: 4/24/2017) (Hereinafter Koutyrine) in view of Dumas et al. (US Pub 2007/0150075) (Eff filing date of app: 9/2/2005) (Hereinafter Dumas).

As to claims 1, 8, and 15, Koutyrine teaches a system comprising: 
a distributed saga log (see fig. 1, character 114, track log); 
 a first service (see fig. 1, character 102A, microservice);  
a second service (see fig. 1, character 102B, microservice);  
a first saga execution coordinator (SEC) instance collocated to the first service (see fig. 1, character 106);  
wherein the first SEC instance is configured to: 

create a saga definition including a first action and a second action, write the saga definition in the distributed saga log, initiate the first action, and process the first action (see fig 1, character 106, orchestration service, abstract, “An orchestration service may write to a first tracking log a first log entry for a first action of the plurality of actions.  The first tracking log may be stored at a persistent storage location that, for example, is accessible in the event that the orchestration service crashes.”, and fig. 1, character 106 and 114); and 
Koutyrine does not expressly teach a second SEC instance collocated to the second service, wherein the second SEC instance is configured to: initiate the second action, process the second action, and finish the saga definition.
Dumas teaches a process model transformation for event-based coordination of composite application, see abstract, in which he teaches a second SEC instance collocated to the second service, (see fig. 1, character 128b-128d, coordinator associated to each application see p. 40),  
 wherein the second SEC instance is configured to: initiate the second action, process the second action, and finish the saga definition (see p. 37, “In the example of FIG. 1, and in various other examples described herein, the execution environment 116 is illustrated as an Object-based Coordination Middleware (OCM), which is an example of coordination middleware having roots in the "tuple space model" (in which a repository of elementary data structures, or "tuples" allow multiple processes to communicate with one another via the repository).  Such coordination middleware allows cooperation between the applications 106, 108, 110, and 112 through a flow of objects into and out of one or more object spaces, or memories”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Koutyrine by the teaching of Dumas, because the a second SEC…, would enable the system because each service will have the SEC dedicated just to one service  and the SEC don’t have to joggle more than one service information. 
As to claims, 2, 9, and 16, Koutyrine as modified teaches wherein the first SEC instance and the second SEC instance are a transaction library (see Koutyrine, p. 19 “The tracking agent may be or include a library or other subcomponent of the orchestration service 106.  The tracking agent 108 may track the state of a transaction workflow, which may include tracking the state of one or more actions of the transaction workflow executed by the microservices 102A, 102B, 102N.”). 

As to claim 3, Koutyrine as modified teaches wherein the first SEC is further configured to: 
access the distributed saga log prior to initiating the first action, indicate in the distributed saga log that the first action has been invoked by the first SEC instance (see Dumas, p. 40, “More particularly, in the example of FIG. 1, the object generator 122 deploys objects 126 and 128, which may have their own thread(s) of execution, and that may be referred to herein as coordinators (or, more specifically, may be referred to as routers or connectors, respectively), and which generally include objects or other types of software entities that are deployed into the coordination middleware 116 to coordinate tasks of the process model 104.  The coordinators 126 and 128 may, for example, operate in a loop until suspended or destroyed, with each iteration including waiting for an event (e.g., an addition to the memory space 124 space of an object 130 or an interaction initiated by the external application 112), performing internal processing and/or interacting with the (external) applications 106, 108, 110, and writing one or several objects 130 to the memory space 124.”). 


As to claims 4, 11, and 18, Koutyrine as modified teaches, wherein the first SEC instance is configured to initiate the first action identified in the distributed saga log based on a task criteria (see Koutyrine, p. 14, “Microservice architectures including multiple microservices are used to perform various transactions.  Each microservice in a microservice architecture may perform a discrete action of a transaction workflow.  Microservice architectures can provide significant advantages.” and p. 15, “Although individual microservices may maintain state consistency for their assigned actions, the distributed nature of microservice architectures can make overall state consistency challenging.”). 

As to claims 5, 12 and 19, Koutyrine as modified teaches wherein the task criteria includes a location of the service associated with the task (Koutyrine, p. 18, “A microservice storage location 104A, 104B, 104N may be dedicated to its respective microservice 102A, 102B, 102N.  For example, a microservice storage location 104A may be accessible to the microservice 102A, but not to other microservices 102B, 102N.  Microservice storage locations 104A, 104B, 104N may be implemented in various different ways.  For example, a microservice storage location 104A, 104B, 104N may be or include a virtual drive of a virtual machine executing the microservice, a dedicated disk partition or other suitable storage area at a computing device executing the microservice, etc.”). 

As to claim 6, Koutyrine as modified teaches the system further comprising: a first data adapter, wherein the first data adapter is configured to transfer between the distributed saga log and the first SEC instance;  and a second data adapter, configured to transfer data between the distributed saga log and the second SEC instance (see Dumas. p. 40 and 42, “Thus, the connectors 128 represent a type of coordinator dedicated to enabling a connection between the memory space 124 and the applications 106, 108, 110, or 112.”).

As to claims 7, 10, and 17, Koutyrine as modified teaches wherein the distributed saga log is configured to maintain saga processing information includes at least one of starting information, participant invocation information, participant completion information, participant failure information, saga completion information, saga compensation information, and ending saga information (see Koutyrine, abstract, “The first tracking log may be stored at a persistent storage location that, for example, is accessible in the event that the orchestration service crashes.  The first log entry may describe an initial state of the first action.  The orchestration service may also write a second log entry for a second action of the plurality of actions to the first tracking log.  The second log entry may describe an initial state of the second action.  The orchestration service may determine that the first microservice successfully completed the first action and that the second microservice failed to complete the second action.  The orchestration service may initiate a compensation action to reverse the first action.”) and also (see Dumas p. 38 and 107). 

 As to claim 13 and 20, Koutyrine as modified teaches wherein the first SEC instance is collocated to a first service (see Dumas, p.41 “the connectors 128, which are responsible for communicating with the external applications 106, 108, and/or 110.”).

 As to claim 14 and 20, Koutyrine as modified teaches wherein the second SEC is collocated to a second service (see fig. 1, character 128b-128d, coordinator associated to each application see p. 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164
April 24, 2021

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164